An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

SUPREME COURT
m:
NEVADA

my WM}; 

   
   
 
   
 
      
     
       
       
   
   
   
   
   
       
         
 
     
    
     
 

IN THE SUPREME COURT OF THE STATE OF NEVADA

ELIZABETH KAY CARLEY, No. 6?791
Appellant,
VS.
THE STATE OF NEVADA  I L E D
Respondent. MAY 11:8 2015

’ mama Kt UNDEMAN
CLERK F UPREME mum
01213312 DISMISSINGI APPEAL am

This is a pm 3e appeal from a purported decision denying a
pastnconviction petitian far a writ of habeas corpus Eighth Judicial
District Court, Clark Caunty; Douglas Smith, Judge.
The notice of appeal was ﬁled April 13, 2015. The documents
submitted with this appeal indicate that the district court has not entered
its decision, either eral or written, to ﬁnally resolve a pastaconviction
petition for a writ of habeas corpus. Because appellant failed t0 designate

an appealable order, we lack jurisdiction over this appeal, and we

ORDER this appeal DISMISSEDi

Saitta

* J_ pick“ w ,J,
Gibbs: :5 Pickering

cc: Hon. Dauglas Smith, District Judge
Elizabeth Kay Carley
Atterney General/Carson City
Clark Cnunty District Attorney
Eighth District Court Clerk